DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of
11,017,065 and 11,017,063 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance

Claims 21-25, 27-32, 34-39 and 41 (renumbered as claims 1-18) are allowed.
The present invention is directed to: An authorizing party that determines an authorization record set that needs to be revoked, where an authorization record included in the authorization record set corresponds to a token that is issued to an authorized party after the authorizing party grants access to the authorized party, and where each authorization record includes an authorization validation moment for a corresponding token. A time validity attribute of the authorization record set is configured. For a specific point-in-time, a value associated with the time validity attribute is set. A determination is performed as to whether the authorization record is revoked 
The closest prior art, as previously recited, are Mogaki et al (“Mogaki,” US
20140230020) and further in view of Packham et al (“Packnam” US 20160044130).
Mogaki et al is directed to: a method of generating a token required to transfer an
access authority to a cooperating system to a cooperation asking system. In this
method, a refresh token is issued to update a token without confirmation to a user after
a valid period of a token has expired. When information which is required to update a
token is leaked, an unintended system updates a token, and the cooperating system is
illicitly used. For this reason, a unit for invalidating the leaked refresh token is required.
An access management service stores a refresh token issued at the time of first
authorization processing linked to tokens re-issued when a series of token is issued using refresh tokens. Then, upon designation of the refresh token issued first, all refresh
tokens linked to the refresh token issued first are invalidated.
Packham et al is directed to: a method for distributing digital keys. The method
includes the steps of a first database storing a plurality of keys relating to a plurality of
products; for each product, transferring keys from the first database to a corresponding
cache in a second database; in response to a request for a key for a product, retrieving
and distributing a key from the corresponding cache; and refreshing the corresponding
cache by transferring further keys from the first database to the corresponding cache. A
system for distributing digital keys is also disclosed.
For example, none of the cited prior art teaches or suggests the steps of

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J WILCOX/Examiner, Art Unit 2439 

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439